
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.36


AGILENT TECHNOLOGIES, INC.
2005 DEFERRED COMPENSATION PLAN

(Amended and Restated Effective November 14, 2006)


Section 1.    Establishment and Purpose of Plan.

        The Agilent Technologies, Inc. 2005 Deferred Compensation Plan was
adopted and established effective November 1, 2004. The Plan continues the
program of deferred compensation embodied in the document for the Agilent
Technologies, Inc. Deferred Compensation Plan (the "Prior Plan Document") in a
manner designed to comply with the requirements of the American Jobs Creation
Act of 2004. The rules of this Plan document, rather than those of the Prior
Plan Document, will govern new deferrals. The Plan provides deferred
compensation for a select group of management or highly compensated employees as
established in Title I of ERISA.

        The Plan is intended to be an unfunded and unsecured deferred
compensation arrangement between the Participant and Agilent, in which the
Participant agrees to give up a portion of the Participant's current
compensation in exchange for Agilent's unfunded and unsecured promise to make a
payment at a future date, as specified in Section 6. Agilent retains the right,
as provided in Section 13, to amend or terminate the Plan at any time. Certain
capitalized words used in the text of the Plan are defined in Section 21 in
alphabetical order.

Section 2.    Participation in the Plan.

        2.1   All Eligible Employees on the U.S. payroll of Agilent are eligible
to defer Base Pay, Bonus or awards under the Agilent Technologies, Inc.
Long-Term Performance Plan ("LTPP") under the Plan if they have Base Pay, at the
time of election as specified in Section 3.1(a), equal to or in excess of the
Base Pay Threshold. In addition, the Committee may provide that company
contributions may be made to the Plan for the benefit of a Participant under the
terms and conditions as may be specified by Agilent, in any manner Agilent deems
appropriate; provided, however, that any such contribution shall comply with
Section 409A of the Code, and any contribution made with respect to a Covered
Officer must be consistent with the requirements for deductibility of
compensation under Section 162(m) of the Code.

Section 3.    Timing and Amounts of Deferred Compensation.

        Eligible Employees shall make elections to participate in the Plan, as
follows:

        3.1    Base Pay Deferrals.    

        (a)    Timing of Base Pay Deferral.    With respect to a deferral of
Base Pay, an election to participate must be made on or before December 31, or
such earlier date established by the Committee, of the calendar year preceding
the calendar year with respect to which an election to defer Base Pay is made,
in accordance with procedures established by the Committee. Notwithstanding the
foregoing, a newly hired Eligible Employee may make an initial deferral election
by the date the Committee specifies after the individual receives enrollment
materials. Currently, the Committee has specified that for a newly hired
Eligible Employee an initial deferral election must be made within 30 days of
becoming an Eligible Employee.

1

--------------------------------------------------------------------------------



        (b)    Amount of Base Pay Deferral.    The amount that will be deferred
from Base Pay for an Eligible Employee is determined as follows:

        (i)    The Eligible Employee will elect an annual whole dollar amount to
be deferred from Base Pay. The maximum annual whole dollar amount of Base Pay
that may be deferred each calendar year is equal to the amount that Base Pay
exceeds the Base Pay Threshold.

        (ii)   The annual whole dollar amount of Base Pay will be divided
equally into the number of pay periods falling within the calendar year to which
the election pertains (the "Pay Period Deferral Amount").

        (iii)  The Pay Period Deferral Amount or parts thereof will be deferred
to the extent that a Participant has cash compensation sufficient to cover the
Pay Period Deferral Amount or parts thereof.

        (c)    Suspension and Reinstatement of Deferral.    In situations where
a Participant's participation in the Plan is suspended as described in
Section 3.5, all deferrals cease. If the Participant is reinstated into the Plan
during the same calendar year as the suspension, the per pay period Deferred
Amount will be reinstated and deferred for the pay periods remaining in the
calendar year.

        3.2    Bonus Deferrals.    

        (a)    Timing of Bonus Deferral.    Participants must make an election
to defer a Bonus according to rules and procedures established by the Committee
and designed to comply with the advance election provisions of Section 409A of
the Code. Notwithstanding the foregoing, an election to defer a Bonus payable
for a period after the fiscal year begins may be amended or revoked at any time
prior to the date on which it becomes irrevocable, in accordance with any rules
and procedures established by the Committee. Notwithstanding the foregoing, a
newly hired Eligible Employee may make an initial bonus deferral election by the
date the Committee specifies (currently 30 days after becoming an Eligible
Employee), which date shall comply with applicable law.

        (b)    Amount of Bonus Deferral.    An Eligible Employee may defer any
portion, up to 95%, of any Bonus to which he or she may become entitled, so long
as the deferral amount is expressed in terms of a whole percentage point. Once
an election is made by an Eligible Employee to defer any portion or all of a
Bonus, the appropriate dollar amount will be withheld from the Bonus when this
amount would have otherwise been paid.

        3.3    LTPP Deferrals.    

        (a)    Timing of LTPP Award Deferral.    Participants must make an
election to defer an LTPP Award on or before December 31, or such earlier date
established by the Committee, of the calendar year immediately preceding the
calendar year in which a performance period under the LTPP ends, according to
rules and procedures established by the Committee and designed to comply with
the advance election provisions of Section 409A of the Code. Notwithstanding the
foregoing, a newly hired Eligible Employee may make an initial LTPP Award
deferral election by the date the Committee specifies (currently 30 days after
becoming an Eligible Employee), which date shall comply with applicable law.

        (b)    Amount of Deferral of LTPP Award.    An Eligible Employee may
defer any portion, up to 95%, of any LTPP Award to which he or she may become
entitled, so long as the deferral amount is expressed in terms of a whole
percentage point. Once an election is made by an Eligible Employee to defer any
portion or all of a Bonus, the appropriate dollar amount will be withheld from
the Bonus when this amount would have otherwise been paid.

2

--------------------------------------------------------------------------------






        3.4    Effect of Taxes on Maximum Deferrals.    Notwithstanding any
provision herein to the contrary, Agilent may withhold Taxes from any cash
payment made under the Plan or Bonus plan or arrangement, owing as a result of
any deferral or payment hereunder, as Agilent deems appropriate in its sole
discretion. If, with respect to the pay period within which a deferral, payment
or Bonus is made under the Plan or Bonus plan or arrangement, or the Participant
receives insufficient actual cash compensation to cover such Taxes, then Agilent
may withhold any remaining Taxes owing from the Participant's subsequent cash
compensation received, until such Tax obligation is satisfied, or otherwise make
appropriate arrangements with the Participant for satisfaction of such
obligation.

        3.5    Suspension.    A Participant's participation in the Plan shall be
suspended for any period during which he or she:

        (i)    Is on a formal leave of absence without pay authorized by
Agilent;

        (ii)   Is on military leave, in accordance with Agilent's policy with
respect to such leaves; or

        (iii)  Ceases to qualify as an Eligible Employee but remains an
Employee. However, during any such suspension period, the Participant's Accounts
shall continue to share in the Plan, and such Participant may continue to make
investment directions pursuant to Section 5 hereof.

        3.6    End of Suspension.    When a Participant returns from a
suspension period during a calendar year in which an election for that
Participant exists, the Pay Period Deferral Amount for any remaining pay periods
will be deferred. Any amounts that would have been deferred during the
suspension period if such suspension had not occurred will no longer be
considered part of the election for Deferral Amounts.

        3.7    Committee Discretion.    Notwithstanding anything in this
Section 3 to the contrary, the Committee shall have the discretion to modify the
availability and timing of a valid deferral election under this Section 3, in
any manner it deems appropriate; provided, however, that any alteration shall
comply with Section 409A of the Code, and any alteration with respect to a
Covered Officer must be consistent with the requirements for deductibility of
compensation under Section 162(m) of the Code.

        3.8    Company Contributions.    Notwithstanding anything provided in
this Section 3 or otherwise in the Plan to the contrary, the Committee shall
have the discretion to provide that company contributions may be made to the
Plan for the benefit of a Participant under the terms and conditions as may be
specified by Agilent, in any manner Agilent deems appropriate; provided,
however, that any such contribution shall comply with Section 409A of the Code.

Section 4.    Crediting of Deferral Accounts.

        Amounts deferred pursuant to Section 3 shall be credited to a Deferral
Account in the name of the Participant. Deferred Amounts arising from deferrals
of Base Pay shall be credited to a Deferral Account at least quarterly.
Deferrals resulting from amounts credited to a Participant's Deferral Account
from the deferral of Bonuses shall be credited to a Deferral Account as soon as
practicable after such Bonus would otherwise have been paid. Deferrals resulting
from amounts credited to a Participant's Deferral Account from the deferral of
LTPP Awards shall be credited to a Deferral Account as soon as practicable after
such LTPP Award would otherwise have been paid. The Participant's rights in the
Deferral Account shall be no greater than the rights of any other unsecured
general creditor of Agilent. Deferred Amounts and Earnings thereon invested
hereunder shall for all purposes be part of the general funds of Agilent. Any
payout to a Participant of amounts credited to a Participant's Deferral Account
is not due, nor are such amounts ascertainable, until the Payout Commencement
Date.

3

--------------------------------------------------------------------------------



Section 5.    Earnings on the Deferral Account.

        5.1    Crediting in General.    Amounts in a Participant's Deferral
Account will be credited at least quarterly with Earnings until such amounts are
paid out to the Participant under this Plan as set forth in Section 6. All
Earnings attributable to the Deferral Account shall be added to the liability of
and retained therein by Agilent. Any such addition to the liability shall be
appropriately reflected on the books and records of Agilent and identified as an
addition to the total sum owing the Participant. The Deferral Account of a
Rollover Participant shall be credited with Earnings at the same time and
accounted for in the same manner as the Deferral Account of a Participant
(regardless of the Rollover Participant's eligibility to participate in the
Plan), pro-rated to reflect the date on which the deferral account from a
Rollover Plan is transferred into the Plan.

        5.2    Hypothetical Investment Options.    Except as otherwise provided
in this Section 5.2, and subject to provisions of Section 4, the Committee may,
in its discretion, offer Participants a choice among various Hypothetical
Investment Options on which their Deferral Accounts may be credited. Such a
choice is nominal in nature, and grants Participants no real or beneficial
interest in any specific fund or property. Provision of a choice among
Hypothetical Investment Options grants the Participant no ability to affect the
actual aggregate investments Agilent may or may not make to cover its
obligations under the Plan. Any adjustments Agilent may make in its actual
investments for the Plan may only be instigated by Agilent, and may or may not
bear a resemblance to the Participants' hypothetical investment choices on an
account-by-account basis. The timing, allowance and frequency of hypothetical
investment choices, and a Participant's ability to change how his or her
Deferral Account is credited, is within the sole discretion of the Committee.

        5.3    Investment Directions.    A Participant may direct the deemed
investment of the Participant's Deferred Amounts among the Hypothetical
Investment Options, in the manner prescribed by Agilent at the time of
enrollment or re-enrollment. Investment elections shall be in such minimum
percentage amounts with respect to each Fund as permitted by Agilent.
Notwithstanding any other provision of the Plan to the contrary, all deferrals
of non-cash LTPP Awards shall be deemed to be invested wholly in Shares, and
such Shares shall be credited with dividend equivalents until such Shares are
paid out in accordance with Section 6. Dividend equivalents shall be
automatically deemed reinvested in additional Shares under the Plan.

        5.4    Reinvestment Directions.    On a daily basis, by instructing
Agilent in the manner prescribed, a Participant may direct the reinvestment of
the Participant's Deferral Accounts among the various Hypothetical Investment
Options. A Participant shall specify the reinvestment amounts of the
Participant's Deferred Account to be invested in such Hypothetical Investment
Options. Reinvestment directions shall be in such minimum dollar or percentage
amounts as permitted by Agilent. Notwithstanding any other provision of the Plan
to the contrary, Participants may not direct the reinvestment of their deferral
of non-cash LTPP Awards.

        5.5    No Investment Directions.    In the event that the Participant
fails to direct his or her investment, a Participant's Deferral Account shall be
credited with the deemed return on investment in Vanguard Institutional Index
500 Fund. Notwithstanding the foregoing, all deferrals of non-cash LTPP Awards
shall be deemed to be invested wholly in Shares, and such deferrals shall be
credited with any fluctuations in the value of the Shares in accordance with
Section 5.1.

Section 6.    Payout to the Participants.

        6.1    Termination.    If a Participant's Deferral Account balance is
equal to or greater than $25,000 on the Termination Date, the form and
commencement of benefit may be made in accordance with the Participant's
election at the time of deferral and this Section 6.1.

4

--------------------------------------------------------------------------------



        (a)    Form of Payout.    A Participant making a valid election under
this Section 6.1, and whose Termination Date occurs during the first six
(6) months of the calendar year, may elect to receive either (a) a single lump
sum payout in the first pay period in January of the year following the
Termination Year, or (b) a payout in annual installments over a five (5) to
fifteen (15) year period beginning with the first pay period in January
following the Termination Year. A Participant making a valid election under this
Section 6.1, and whose Termination Date occurs during the second six (6) months
of the calendar year, may elect to receive either (a) a single lump sum payout
in the first pay period in January of the second year following the Termination
Year, or (b) a payout in annual installments over a five (5) to fifteen
(15) year period beginning with the first pay period in January of the second
year following the Termination Year.

        (b)    Commencement of Payout.    A Participant making a valid election
under this Section 6.1 may elect to further defer the Payout Commencement Date,
under either the single lump sum or the annual installment election addressed in
Section 6.1(a), by an additional one (1), two (2) or three (3) years.

        (c)    Earnings on Deferral Accounts.    Whatever the form of payout
under Section 6, and whatever the timing of the Payout Commencement Date, the
Deferral Account of a Participant shall continue to be credited with Earnings
until all amounts in such an account are paid out to the Participant.

        6.2    Default Form and Commencement of Payout.    If a valid election
under Section 6.1 is not made, and the Participant's Deferral Account balance is
equal to or greater than $25,000 on the Termination Date, then the Participant
shall receive his or her payout in annual installments over the fifteen
(15) year period beginning with the first pay period in January following the
Termination Year; provided, that if the Termination Date occurs within the
second six months of the calendar year, payment of such annual installments will
begin with the first pay period in January of the second year following the
Termination Year. If, however, such Deferral Account balance is less than
$25,000 on the Termination Date, then the Participant shall receive a single
lump sum payout at the first pay period in January following the Termination
Year; provided, that if the Termination Date occurs within the second six months
of the calendar year, payment of such of such lump sum will be made in the first
pay period in January of the second year following the Termination Year.

        6.3    Death of Participant.    If a Participant dies and an election
was made under Section 6.1, the Beneficiary will be paid according to the
election even though the election was not made twelve (12) months or more prior
to the Participant's death. If the Participant dies and no valid election was
made, and the Participant's Deferral Account balance is equal to or greater than
$25,000 on the date of death, then the Beneficiary will receive the payout in
annual installments over the fifteen (15) year period beginning in the first pay
period in January in the calendar year following the year of the Participant's
death. If, however, such Deferral Account balance is less than $25,000 on the
date of death, then the Beneficiary shall receive a single lump sum in the first
pay period of January of the year following the year of death.

        6.4    Special Rules for Participants with Deferrals of LTPP
Awards.    In the event that the payout of a Deferral Account includes the
deferral of non-cash LTPP Awards, then (1) the payout of an LTPP Deferral
Account shall be made solely in Shares, and (2) if the payout takes the form of
annual installments, then subject to such rules and procedures as may be
established by the Committee, each installment shall consist proportionally of
(A) the LTPP Deferral Account and (B) the sum of the Base Pay Deferral Account
and Bonus Deferral Account.

        6.5    Special Rule for Director Service.    A Participant may not defer
compensation for any period during which he or she ceases to qualify as an
Eligible Employee, but is then a Director of Agilent. However, a Participant
making a valid election under Section 6.1 may elect that, during such

5

--------------------------------------------------------------------------------




suspension period, the employee's Deferral Account shall continue to share in
the Plan, and such employee's Termination Date shall be the date he or she
ceases to be either an employee or a Director.

        6.6    Committee Discretion.    Notwithstanding anything in this
Section 6 to the contrary, the Committee shall have the discretion to modify the
availability and timing of a valid election under Section 6.1, and the timing,
form and amount of any payout, in any manner it deems appropriate (except that
any modification to any election by, or payout to, a Participant who is then
serving as a member of the Committee may not be voted on by that member);
provided, however, that any alteration must comply with Section 409A of the
Code, and any alteration with respect to a Covered Officer must be consistent
with the requirements for deductibility of compensation under Section 162(m) of
the Code.

        6.7    Specified Employees.    Notwithstanding any other Plan provision,
no payment to a "specified employee" (as defined in Section 409A of the Code)
shall commence earlier than six (6) months after the date of such individual's
Termination Date (except in the case of a termination by death). The
commencement of a validly elected payment should be delayed to the day that is
at least six (6) months after such separation.

Section 7.    Hardship Provision for Unforeseeable Emergencies.

        Neither the Participant nor his or her Beneficiary is eligible to
withdraw amounts credited to a Deferral Account prior to the time specified in
Section 6. However, such credited amounts may be subject to early withdrawal if
(1) an unforeseeable emergency occurs that is caused by a sudden and unexpected
illness or accident of the Participant or of a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant's or
Beneficiary's control, (2) such circumstances would result in severe financial
hardship to the individual if early withdrawal is not permitted, and (3) any
other requirements established under the Code and regulations promulgated
thereunder, applying the standards established under Section 457 of the Code and
the regulations promulgated thereunder, are satisfied. A severe financial
hardship exists only when all other reasonably available financial resources
have been exhausted, including but not limited to (1) reimbursement or
compensation by insurance or otherwise, (2) liquidation of the Participant's
assets, to the extent that liquidation of such assets would not itself cause
severe financial hardship, or (3) cessation of deferrals under the Plan.
Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant's child to college or the desire to purchase a home.

        The Committee shall have sole discretion to determine whether to approve
any hardship withdrawal, which amount will be limited to the amount necessary to
meet the emergency. The Committee's decision is final and binding on all
interested parties. A Participant who is then serving as a member of the
Committee shall not vote on whether or not he or she is eligible for such a
hardship withdrawal.

Section 8.    Designation of Beneficiary.

        The Participant shall, in accordance with procedures established by the
Committee, (1) designate a Beneficiary hereunder, and (2) shall have the right
thereafter to change such designation. Notwithstanding the foregoing, with
respect to an employee who became a Plan Participant during the Transition
Period, all existing beneficiary designations on file with the Agilent Plan
shall be deemed and treated as designations under this Plan. In the case of a
Participant's death, payment due under this Plan shall be made to the designated
Beneficiary or, in the absence of such designation, by will or the laws of
descent and distribution in the Participant's state of residence at the time of
his or her death.

6

--------------------------------------------------------------------------------



Section 9.    Change in Control.

        9.1    Discretion to Accelerate.    In the event of a proposed change in
control of Agilent, as defined below, the Committee shall have complete
authority and discretion, but no obligation, to accelerate payments of all
Participants, both terminated and active Participants.

        9.2    Proposed Change in Control.    A "proposed change in control"
shall mean (1) a tender offer by any person or entity, other than Agilent or an
Agilent subsidiary, to acquire securities representing 40 percent or more of the
voting power of Agilent or (2) the submission to Agilent's shareholders for
approval of a transaction involving the sale of all or substantially all of the
assets of Agilent or a merger of Agilent with or into another corporation.

        9.3    Request for Negotiation.    The Committee may also ask the Board
of Directors to negotiate, as part of any agreement involving the sale or merger
of Agilent, or a sale of substantially all of Agilent's assets or a similar
transaction, terms providing for protection of Participants and their interests
in the Plan.

Section 10.    Limitation on Assignments.

        Benefits under this Plan are not subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishments by
creditors of the Participant or the Participant's Beneficiary and any attempt to
do so shall be void.

Section 11.    Administration.

        11.1    Administration by Committee.    The Committee shall administer
the Plan. Notwithstanding any provision of the Plan to the contrary, no member
of the Committee shall be entitled to vote on any matter which would create a
significant risk that such member could be treated as being in constructive
receipt of some or all of his or her Deferral Account. The Committee shall have
the sole authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan and to make any other determinations that it
believes necessary or advisable for the administration of the Plan. Decisions
and determinations by the Committee shall be final and binding upon all parties,
including shareholders, Participants, Beneficiaries and other employees. The
Committee may delegate its administrative responsibilities, as it deems
appropriate.

        11.2    Books and Records.    Books and records maintained for the
purpose of the Plan shall be maintained by the officers and employees of Agilent
at its expense and subject to supervision and control of the Committee.

Section 12.    No Funding Obligation.

        Agilent is under no obligation to transfer amounts credited to the
Participant's Deferral Account to any trust or escrow account, and Agilent is
under no obligation to secure any amount credited to a Participant's Deferral
Account by any specific assets of Agilent or any other asset in which Agilent
has an interest. This Plan shall not be construed to require Agilent to fund any
of the benefits provided hereunder nor to establish a trust for such purpose.
Agilent may make such arrangements as it desires to provide for the payment of
benefits, including, but not limited to, the establishment of a grantor trust or
such other equivalent arrangements as Agilent may decide. No such arrangement
shall cause the Plan to be a funded plan within the meaning of Title I of ERISA,
nor shall any such arrangement change the nature of the obligation of Agilent
nor the rights of the Participants under the Plan as provided in this document.
Neither the Participant nor his or her estate shall have any rights against
Agilent with respect to any portion of the Deferral Account except as a general
unsecured creditor. No Participant has an interest in his or her Deferral
Account until the Participant actually receives the deferred payment.

7

--------------------------------------------------------------------------------



Section 13.    Amendment and Termination of the Plan.

        Agilent, by action of the Committee, in its sole discretion may suspend
or terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already credited to Deferral Accounts will continue to be
owed to the Participants or Beneficiaries and will continue to accrue Earnings
and continue to be a liability of Agilent. Any amendment or termination of the
Plan will not affect the entitlement of any Participant or the Beneficiary of a
Participant who terminates employment before the amendment or termination. All
benefits to which any Participant or Beneficiary may be entitled shall be
determined under the Plan as in effect at the time the Participant terminates
employment and shall not be affected by any subsequent change in the provisions
of the Plan; provided, however, that Agilent reserves the right to change the
basis of return on investment of the Deferral Account with respect to any
Participant or Beneficiary. Participants or Beneficiaries will be given notice
prior to the discontinuance of the Plan or reduction of any benefits provided by
the Plan. Notwithstanding any other provision of the Plan, Agilent may without
Participant or Beneficiary consent amend the Plan or change the Plan's
administrative rules and procedures or modify the terms of a deferral election
to comply with Section 409A of the Code.

Section 14.    Tax Withholding.

        If Agilent concludes that Tax is owing with respect to any deferral of
income or payment hereunder, Agilent shall withhold such amounts from any
payments due the Participant, or otherwise make appropriate arrangements with
the Participant or his or her Beneficiary for satisfaction of such obligation.

Section 15.    Choice of Law.

        This Plan, and all rights under this Plan, shall be interpreted and
construed in accordance with ERISA and, to the extent not preempted, the law of
the State of California, unless otherwise stated in the Plan.

Section 16.    Notice.

        Any written notice to Agilent required by any of the provisions of this
Plan shall be addressed to the chief personnel officer of Agilent or his or her
delegate and shall become effective when it is received.

Section 17.    No Employment Rights.

        Nothing in the Plan, nor any action of Agilent pursuant to the Plan,
shall be deemed to give any person any right to remain in the employ of Agilent
or affect the right of Agilent to terminate a person's employment at any time
and for any reason.

Section 18.    Severability of Provisions.

        If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

Section 19.    Rollovers from other Plans.

        19.1    Discretion to Accept.    The Committee shall have complete
authority and discretion, but no obligation, to allow the Plan to create
Deferral Accounts for Rollover Participants and credit such accounts with
amounts to reflect the Rollover Participant's deferral account in a Rollover
Plan. The amounts credited to such Deferral Accounts are fully subject to the
provisions of this Plan. Reference

8

--------------------------------------------------------------------------------



in the Plan to such a crediting as a "rollover" or "transfer" of assets from a
Rollover Plan is nominal in nature, and confers no additional rights upon a
Rollover Participant other than those specifically set forth in the Plan.

        19.2    Status of Rollover Participants.    A Rollover Participant and
his or her Beneficiary are fully subject to the provisions of this Plan, except
as otherwise expressly set forth herein. A Rollover Participant who is not
already a Participant in the Plan and is not otherwise eligible to participate
in the Plan at the time of rollover, shall not be entitled to make any
additional deferrals under the Plan unless and until he or she has become an
Eligible Employee under the terms of the Plan.

        19.3    Payment to Rollover Participants.    If at the time of rollover
or transfer, payments from a Rollover Participant's account in a Rollover Plan
have already commenced from a Rollover Plan, he or she shall continue to receive
such payments in accordance with the form and timing of payment provisions of
such plan. If a Rollover Participant is not yet eligible to receive payments
from the Rollover Plan at the time of the rollover or transfer, he or she is
bound by the payout provisions of this Plan.

Section 20.    Code Section 162(m).

        With respect to Covered Officers, this Plan is designed to satisfy the
special requirements for performance-based compensation set forth in
Section 162(m)(4)(C) of the Code, and the Plan shall be so construed.
Furthermore, if a provision of the Plan as it relates to a Covered Officer
causes a deferral or payment to fail to satisfy these special requirements, the
Plan shall be deemed amended to satisfy the requirements to the extent permitted
by law and subject to Committee approval. Notwithstanding any other provision of
the Plan, the maximum amount that is not "performance-based" (as defined in
Section 162(m)(4)(C) of the Code) which may be paid to a Covered Officer under
the Plan in any fiscal year shall not exceed one million dollars ($1,000,000)
less the amount of other compensation paid to the Participant by the Company in
such fiscal year that is not "performance-based" (as defined in
Section 162(m)(4)(C) of the Code), which amounts shall be reasonably determined
by the Committee at the time of the proposed payout. Any amount which is not
paid to the Covered Officer in a fiscal year as a result of this limitation
shall be paid to the Covered Officer in the next fiscal year, subject to
compliance with the foregoing limitations, or if sooner, as soon as reasonably
practicable following the Participant's ceasing to be a Covered Officer.

Section 21.    Definitions.

        21.1     Agilent means Agilent Technologies, Inc., a Delaware
corporation, and any business entity within the Agilent consolidated group.

        21.2     Base Pay means the annual base salary rate of cash compensation
for employees on the U.S. payroll of Agilent, excluding bonuses, incentive
compensation, commissions, overtime pay, Bonuses, severance payments, shift
differential, payments under the Agilent Technologies, Inc. Disability Plan or
the HP Income Protection Plan, the Agilent or HP Supplemental Income Protection
Plan, or any other additional compensation.

        21.3     Base Pay Threshold means the amount defined in Code
Section 401(a)(17), as adjusted by the Secretary of the Treasury under Code
Section 415(d), in effect on January 1st of the calendar year for which amounts
are to be deferred.

        21.4     Beneficiary means the person or persons designated by a
Participant pursuant to Section 8, in accordance with and accepted by Agilent,
to receive any amounts payable under the Plan in the event of the Participant's
death.

        21.5     Bonus shall have the same meaning as "Variable Payment" as set
forth in the Agilent Technologies, Inc. Performance-Based Compensation Plan for
Covered Employees, as amended and

9

--------------------------------------------------------------------------------




restated effective November 1, 2006, and shall have the same meaning as
"Variable Payment" and "Variable Pay" as set forth in the Agilent
Technologies, Inc. Pay-For-Results Plan for Non-Covered Employees, as amended
and restated effective November 1, 2006 (PFR Plan) or any other management bonus
plan or arrangement that provides a bonus compensation opportunity to Eligible
Employees as defined by the Committee from time to time. Bonus does not include
any sales incentive compensation or commission.

        21.6     Code means the Internal Revenue Code of 1986, as amended from
time to time.

        21.7     Committee means the Compensation Committee of the Board of
Directors of Agilent or its delegate.

        21.8     Covered Officer shall have the same meaning as "covered
employee" does under Code Section 162(m).

        21.9     Deferral Account means the account balance of a Participant in
the Plan created from Deferred Amounts or from a credit to a Participant's
account from a Rollover Plan, and the Earnings thereon prior to a payout to the
Participant.

        21.10     Deferred Amount means the amount the Participant elects to
have deferred from Base Pay and/or a Bonus, pursuant to Section 3, or in the
case of a Director who is a Participant, the amount the Director elects to have
deferred from his or her annual cash retainer and committee fees.

        21.11     Director means an individual who is serving as a member of
Agilent's Board of Directors and who is not then an employee of Agilent or any
of Agilent's affiliates.

        21.12     Earnings means the deemed return on investment (or charge on
investment loss) allocated to a Participant's Deferral Account, based on the
return of the Hypothetical Investment Options.

        21.13     Eligible Employee means an employee on the U.S. payroll of
Agilent who has a Base Pay rate at the time of election as specified in
Section 3 equal to or in excess of the Base Pay Threshold.

        21.14     ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time.

        21.15     HP means Hewlett-Packard Company, a Delaware corporation.

        21.16     Hypothetical Investment Options means those options listed in
Appendix A of this Plan. Said options are at the sole discretion of and subject
to amendment or termination by the Committee.

        21.17     LTPP means the Agilent Technologies, Inc. Long-Term
Performance Plan, as it may be amended from time to time.

        21.18     LTPP Award means any award to be delivered to a Participant at
the end of a performance period under the terms of the LTPP.

        21.19     Participant means any individual who has a Deferral Account
under the Plan or who is receiving or entitled to receive benefits under the
Plan. The term Participant also refers to a Rollover Participant, except where
expressly provided otherwise.

        21.20     Payout Commencement Date means the date on which the payout to
a Participant of amounts credited to his or her Deferral Account first
commences.

        21.21     Plan, unless preceded by "Rollover", in which case the term
refers to a Rollover Plan, means the Agilent Technologies, Inc. 2005 Deferred
Compensation Plan.

        21.22     Retirement Date means the date on which a Participant has met
the definition of Retirement, as defined in the Retirement Plan. For this
purpose, the Committee may, in its discretion,

10

--------------------------------------------------------------------------------




permit the years of service of a Rollover Participant to include the years of
service with the employer for which a Rollover Participant worked immediately
preceding employment with Agilent.

        21.23     Retirement Plan means the Agilent Technologies, Inc.
Retirement Plan as may be amended from time to time.

        21.24     Rollover Participant means an individual with a Deferral
Account in the Plan transferred from a Rollover Plan in accordance with the
provisions of Section 19. The term Rollover Participant may also refer to an
individual who has previously been a Participant in the Plan, or an existing
Participant at the time of transfer.

        21.25     Rollover Plan means:

        (a)   The nonqualified deferred compensation plan of any other employing
business entity within the HP consolidated group, until the Distribution Date;
or

        (b)   The Hewlett-Packard Company Officers Early Retirement Plan, to the
extent a Deferral Account is created or added to for a Participant or Rollover
Participant, due to the termination of this plan; or

        (c)   The nonqualified deferred compensation plan of a business entity
acquired by Agilent through acquisition of a majority of the voting interest in,
or substantially all of the assets of, such entity.

        21.26     Shares means shares of the common stock of Agilent
Technologies, Inc.

        21.27     Tax or (Taxes) means any federal, state, local, or any other
governmental income tax, employment tax, payroll tax, excise tax, or any other
tax or assessment owing with respect to amounts deferred, any Earnings thereon,
and any payments made to Participants or Beneficiaries under the Plan.

        21.28     Termination Date means the date on which the Participant
ceases to be an employee or Director of Agilent.

        21.29     Termination Year means the calendar year within which a
Participant's Termination Date falls.

        21.30     Transition Period means the period commencing with the
beginning of Agilent's Payroll Date, and ending on the Distribution Date (as
such terms are defined in the Master Separation and Distribution Agreement
between HP and Agilent, effective August 12, 1999).

11

--------------------------------------------------------------------------------



APPENDIX A

Hypothetical Investment Options

Barclays Global I Investors EAFE EQUITY INDEX     Barclays Global I Investors US
DEBT INDEX     Domini Social Equity     Fidelity Freedom Funds     Fidelity
Contra Fund     Fidelity Growth & Income Fund     Fidelity Low Priced Stock Fund
    Fidelity Magellan Fund     Goldman Sachs Small CAP Value Fund     Harbor
Capital Appreciation Fund     Mainstay ICAP Equity     Old Mutual Copper Rock
Emerging Growth Fund     Pimco Total Return Fund     Spartan Extended Money
Market Index     Spartan US Equity Index Fund     State Street Golbal Advisors
TIPS Index Fund     Templeton Foreign Fund     Deutsche Asset Management Stable
Value Fund     Vanguard Balanced Index Fund     Vanguard Institutional Index
Fund     Agilent Technologies, Inc. common stock (for deferral of LTPP Awards
and Agilent company contributions only, as determined by the Committee)    

--------------------------------------------------------------------------------





QuickLinks


AGILENT TECHNOLOGIES, INC. 2005 DEFERRED COMPENSATION PLAN (Amended and Restated
Effective November 14, 2006)
